 


109 HR 4005 IH: National Police Athletic League (PAL) Youth Enrichment Reauthorization Act of 2005
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4005 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Reichert (for himself, Mr. Meek of Florida, Ms. Slaughter, Mr. LaTourette, Mr. Brady of Pennsylvania, Ms. Hooley, Mr. Higgins, Mr. Stupak, Mr. Smith of Washington, and Mr. McNulty) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To revise and extend the National Police Athletic League Youth Enrichment Act of 2000. 
 
 
1.Short titleThis Act may be cited as the National Police Athletic League (PAL) Youth Enrichment Reauthorization Act of 2005.  
2.Public Law 106-367Section 1 of Public Law 106–367 (42 U.S.C. 13751 note) is amended by striking 2000 and inserting 2005.  
3.Name of LeaguePublic Law 106-367 (42 U.S.C. 13751 note) is amended by striking Athletic each place such term appears and inserting Athletic/Activities.  
4.FindingsSection 2 of Public Law 106–367 (42 U.S.C. 13751 note) is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraphs (C) through (G) as subparagraphs (D) through (H), respectively; and 
(B)by inserting after subparagraph (B) the following: 
 
(C)develop life enhancing character and leadership skills in young people;;  
(2)in paragraph (2) by striking 55 and inserting 90;  
(3)in paragraph (3)— 
(A)by striking 320 and inserting 350; and 
(B)by striking 1,500,000 and inserting 2,000,000;  
(4)in paragraph (4), by striking 82 and inserting 85; 
(5)in paragraph (5), in the second sentence, by striking receive no and inserting rarely receive; 
(6)in paragraph (6), by striking 17 and inserting 18; and 
(7)in paragraph (7), by striking 1999 and inserting 2005. 
5.PurposeSection 3 of Public Law 106–367 (42 U.S.C. 13751 note) is amended— 
(1)in paragraph (1), by striking 320 and inserting 342; 
(2)in paragraph (2), by striking 2006 and inserting 2010; and 
(3)by adding at the end the following new paragraph: 
 
(3)support of an annual gathering of PAL chapters and designated youth leaders from such chapters to participate in a three-day conference that addresses national and local issues impacting the youth of America and includes educational sessions to advance character and leadership skills.. 
6.DefinitionsSection 4(4) of Public Law 106–367 (42 U.S.C. 13751 note) is amended in the heading for paragraph (4) by striking Athletic and inserting Athletic/Activities.  
7.Grants AuthorizedSection 5 of Public Law 106–367 (42 U.S.C. 13751 note) is amended— 
(1)in subsection (a), by striking 2001 through 2005 and inserting 2006 through 2010; and  
(2)in subsection (b)(1), in subparagraph (B), by striking [not less than] 570 PAL chapters in operation before January 1, 2004 and inserting [not fewer than] 500 PAL chapters in operation before January 1, 2010.  
8.Use of FundsSection 6(a)(2) of Public Law 106–367 (42 U.S.C. 13751 note) is amended— 
(1)in the matter preceding subparagraph (A), by striking four and inserting two; and  
(2)in subparagraph (A)— 
(A)in the matter preceding clause (i), by striking two and inserting one; 
(B)in clause (iii), by striking or;  
(C)in clause (iv), by striking and and inserting or; and 
(D)by inserting after clause (iv) the following: 
 
(v)character development and leadership training; and.  
9.Authorization of AppropriationsSection 8(a) of Public Law 106–367 (42 U.S.C. 13751 note) is amended by striking 2001 through 2005 and inserting 2006 through 2010. 
10.Effective dateThe amendments made by this Act take effect October 1, 2005, or upon the date of the enactment of this Act, whichever occurs later.   
 
